I dissent from the holding of the principal opinion that the Conservation Commission amendment to the State Constitution, Laws. 1937, pages 614, 615, in providing for the appointment of a Director of Conservation creates a new kind of officer in this State who is exempt from all the other provisions of the Constitution with respect to officers under the State. The opinion holds the Director of Conservation is a public officer but that he is not subject to the requirements of Article VIII, Section 10 of the Constitution, which declares "No person shall be elected or appointed to any office in this state, civil or military, who is not a citizen of the United States, and who shall not have resided in this state one *Page 170 
year next preceding his election or appointment." The reason given is that the constitutional amendment aforesaid provides the Conservation Commission "shall determine the qualifications of the director, all assistants and employees and shall fix all salaries, except that no commissioner shall be eligible for such appointment or employment."
If the director is an officer and yet is exempt from the requirements of Article VIII, Section 10, aforesaid, then by the same token the commission without let or hindrance can appoint as director not only an alien, or a person who has not resided in the State for a year, but may also appoint a member of the General Assembly during his term of office in violation of Article IV, Section 12; or a Federal officeholder, overriding Article XIV, Section 4; or an impeached State officer contrary to Article VII, Section 2; or a duelist, notwithstanding Article XIV, Section 3; or a public defaulter, rendered ineligible by Article II, Section 19. Neither would it be necessary that the incumbent take the oath to support the Constitution of the United States and of this State, and to demean himself faithfully in office, as prescribed by Article XIV, Section 6.
It is our view that the Director of Conservation is not a public officer. The constitutional amendment does not fix any term of office, prescribe any duties, fix any salary, require any oath or bond, or directly vest the director with any of the indicia of office. He has no independent public duties or authority, State ex rel. Pickett v. Truman, 333 Mo. 1018, 1022,64 S.W.2d 105, 106 (2). Whatever he does is subject to the approval of and as manager or director for the commission. It is evident that the amendment contemplates the Director of Conservation shall be an expert learned in the control, management, restoration, conservation and regulation of the bird, fish, game, forestry and all wild life resources of the State. Under the amendment the commission could appoint as director an expert in forestry for a brief time, discharge him and appoint another learned in some other field. The position of director is more analogous to that of the president of our State University appointed by the Board of Curators or the president of one of our State Teachers Colleges appointed by the Board of Regents.
In our opinion it is possible to harmonize the conservation amendment with the other sections of the Constitution above referred to. The members of the Conservation Commission undoubtedly are public officers, and the Governor would have no power to put upon the commission any one banned by any of the several sections of the Constitution above mentioned. But the director is their supervisor, or, as the amendment itself says, their "Director." When the amendment says they shall determine his qualifications it means his qualifications for the kind of work he is to do under the commission *Page 171 
within the particular field of its authority. He is not a public officer and for that reason in our opinion the commission may properly appoint to that position a man who does not come within the requirements of Article VIII, Section 10 of the Constitution. We therefore concur in the result only. Tipton and Leedy,JJ., concur.